NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SILVER JOSE GALINDO,                            No.    18-16183

                Petitioner-Appellant,           D.C. No. 2:17-cv-00302-EFB

 v.
                                                MEMORANDUM*
J. SALAZAR,

                Respondent-Appellee.

                  Appeal from the United States District Court
                     for the Eastern District of California
                Edmund F. Brennan, Magistrate Judge, Presiding**

                            Submitted June 11, 2019***

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Federal prisoner Silver Jose Galindo appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291. Reviewing de novo, see Tablada v. Thomas, 533 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The parties consented to proceed before a magistrate judge.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
800, 805 (9th Cir. 2008), we affirm.

      Galindo argues that he is entitled to credit toward his federal sentence for the

time spent in federal custody pursuant to a writ of habeas corpus ad prosequendum

between April 5, 2004, and January 28, 2005. We disagree. The state retained

primary jurisdiction over Galindo during this time, see Thomas v. Brewer, 923
F.2d 1361, 1367 (9th Cir. 1991) (an accused transferred pursuant to a writ of

habeas corpus ad prosequendum is “on loan” to federal authorities and remains a

state prisoner), and the record reflects that the state of Hawaii credited this time

toward Galindo’s state parole revocation sentence. Therefore, the credits earned

during this period cannot be credited towards his federal sentence. See 18 U.S.C. §

3585(b); United States v. Wilson, 503 U.S. 329, 337 (1992) (under section 3585(b),

a defendant cannot “receive a double credit for his detention time”).

      AFFIRMED.




                                           2                                     18-16183